Title: To James Madison from Nathaniel Cutting, 14 November 1806
From: Cutting, Nathaniel
To: Madison, James



Sir,
Baltimore, 14th. Novr. 1806.

The piece of Ore that you were pleased to entrust to my care the other day, I have broken into three parts, one of which I return to you by my friend Mr. James Piper, who will have the honor to deliver it to you herewith.  Permit me to observe, en passant, that this Gentleman has entered into a concern with me for carrying into effect my new process of Ropemaking, from which I flatter myself much advantage will result to our Government & Country.  A portion of your specimen of ore I have committed to the hands of a Mr. Moreton here, who is said to be an ingenious mineralogist, though he has not had the advantage of a scientific education.  He promises me to analyse this ore in different ways, and that he will acquaint you minutely with the result.
Another portion I have committed to Mr. MacElwee, whom you know, I believe.  He amuses himself sometimes in examining metals, and likewise promises me that he will acquaint you personally with the result as he intends to visit his property at Washington in a few days.
Please to acquaint Mrs. Madison that I did myself the pleasure to execute her Commission yesterday, and personally delivered to Master Todd the little parcel she entrusted to my care.  He appears to me to be in good health & spirits.
Mrs. Cutting cordially joins me in requesting Mrs. Madison and yourself to accept the hommage of our best respects.

Nat. Cutting

